


Exhibit 10.26

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (“Amendment”) is
made as of March 9, 2010 by and among COBRA ELECTRONICS CORPORATION, a Delaware
corporation (the “Borrower”), THE PRIVATEBANK AND TRUST COMPANY, an Illinois
state chartered bank, as Administrative Agent (“Administrative Agent”) and the
Lenders currently party to the Loan Agreement (as hereinafter defined).

 

RECITALS

 

A.                                   The Administrative Agent, the Lenders and
the Borrower entered into a Loan and Security Agreement dated as of February 15,
2008  as amended by First Amendment to Loan and Security Agreement dated as of
October 31, 2008, as further amended pursuant to Second Amendment to Loan and
Security Agreement and Waiver dated as of August 13, 2009 and as further amended
pursuant to Third Amendment to Loan and Security Agreement dated as of
October 24, 2009 (as so amended, the “Loan Agreement”).

 

B.                                     The parties to the Loan Agreement desire
to enter into this Amendment for the purpose of making certain amendments to the
Loan Agreement and waiving compliance with certain covenants in the Loan
Agreement.

 

AGREEMENT

 

In consideration of the matters set forth in the recitals and the covenants and
provisions herein set forth, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
BUT NOT DEFINED HEREIN ARE USED AS DEFINED IN THE LOAN AGREEMENT.


 


2.                                       AMENDMENTS.  UPON SATISFACTION OF THE
CONDITIONS PRECEDENT HEREINAFTER SET FORTH, THE LOAN AGREEMENT SHALL BE AMENDED
AS FOLLOWS:


 


2.1.                              THE DEFINITION OF REVOLVING LOAN COMMITMENT
CONTAINED IN SECTION 1 OF THE LOAN IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Revolving Loan Commitment” means (a) in the aggregate for all Lenders,
$23,000,000 from the Fourth Amendment Effective Date through and including
December 30, 2010 and $20,000,000 commencing December 31, 2010 and at all times
thereafter and (b) as to each Lender, the following:

 

--------------------------------------------------------------------------------


 

Lender

Revolving Loan

Revolving Loan

 

Commitment

Commitment 12/31/10

 

through 12/30/10

and after

 

 

 

PrivateBank

$12,932,151.35

$11,245,349.00

RBS

$10,067,848.65

$ 8,754,651.00

 


2.2.                              SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY ADDING A NEW DEFINITION OF FOURTH AMENDMENT EFFECTIVE DATE WHICH
READS AS FOLLOWS:


 

“Fourth Amendment Effective Date” shall mean March 9, 2010.

 


2.3.                              THE PROVISO PARAGRAPH IMMEDIATELY FOLLOWING
CLAUSE (IV) OF SECTION 2(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“provided, that (x) the sum of the advances with respect to clauses (ii) and
(iii) above shall at no time exceed Fourteen Million and No/100 Dollars
($14,000,000) through and including June 30, 2010 and Twelve Million and No/100
Dollars ($12,000,000) at all times thereafter, and (y) the Revolving Loan Limit
shall in no event exceed Twenty Three Million Dollars ($23,000,000) from the
Fourth Amendment Effective Date through and including December 30, 2010 and
Twenty Million Dollars ($20,000,000) commencing December 31, 2010 and all times
thereafter (the “Maximum Revolving Loan Limit”) and further provided that the
Administrative Agent may, in its reasonable credit judgment consistent with
industry standards for asset-based loans, from time to time reduce the
percentage advance rates specified in (i), (ii) and (iii) above upon notice to
the Borrower and the Lenders.

 


2.4.                              SECTION 12(N) OF THE LOAN AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(n)  The Borrower shall, no later than April 15, 2010, deliver to the
Administrative Agent (i) all original certificates together with stock powers
executed in blank by the Borrower evidencing the Borrower’s pledge of 65% of the
equity interests in its direct foreign subsidiaries and (ii) original
intercompany notes (accompanied by an endorsement in blank) made payable to the
Borrower by Cobra UK and PPL.”

 


2.5.                              SECTION 14(A) OF THE LOAN AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(a)  Intentionally Omitted.”

 


2.6.                              THE SIGNATURE PAGES TO THE LOAN AGREEMENT ARE
HEREBY AMENDED BY DELETING THE REVOLVING LOAN COMMITMENTS OF THE LENDERS
APPEARING THEREON.

 

2

--------------------------------------------------------------------------------



 


3.                                       WAIVER.  THE BORROWER HAS ADVISED THE
ADMINISTRATIVE AGENT THAT THE BORROWER IS IN VIOLATION OF THE PROVISIONS OF
SECTION 14(A) OF THE LOAN AGREEMENT AS OF DECEMBER 31, 2009, IS IN VIOLATION OF
THE PROVISIONS OF SECTION 12(N) AS A RESULT OF BORROWER’S FAILURE TO DELIVER THE
STOCK CERTIFICATES REFERRED TO THEREIN BY NOVEMBER 20, 2009, AND IS ALSO IN
VIOLATION OF THE PROVISIONS OF SECTION 5(C) AS A RESULT OF BORROWER’S FAILURE TO
DELIVER INTERCOMPANY NOTES MADE PAYABLE TO THE BORROWER BY COBRA UK AND PPL
(COLLECTIVELY, THE “VIOLATIONS”).  SUBJECT TO THE SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 6 BELOW, THE REQUISITE LENDERS HEREBY ACKNOWLEDGE
THE VIOLATIONS AND WAIVE ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THAT
WOULD OTHERWISE BE CAUSED BY THE VIOLATIONS.  THE WAIVER UNDER THIS SECTION 3 IS
LIMITED AS SPECIFICALLY WRITTEN HEREIN AND SHALL BE SOLELY A WAIVER OF THE ABOVE
DESCRIBED VIOLATIONS AND IT SHALL NOT CONSTITUTE A WAIVER OF ANY OTHER TERMS OR
CONDITIONS OF THE LOAN AGREEMENT.


 


4.                                       AFFIRMATION.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE LOAN AGREEMENT AND THE OTHER AGREEMENTS ARE AND SHALL
CONTINUE IN FULL FORCE AND EFFECT AND THE BORROWER HEREBY FULLY RATIFIES AND
AFFIRMS THE LOAN AGREEMENT AND EACH OTHER AGREEMENT TO WHICH IT IS A PARTY. 
REFERENCE IN ANY OF THIS AMENDMENT, THE LOAN AGREEMENT OR ANY OTHER AGREEMENT TO
THE LOAN AGREEMENT SHALL BE A REFERENCE TO THE LOAN AGREEMENT AS AMENDED HEREBY
AND AS FURTHER AMENDED, MODIFIED, RESTATED, SUPPLEMENTED OR EXTENDED FROM TIME
TO TIME.


 


5.                                       REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE ADMINISTRATIVE AGENT AND LENDERS TO EXECUTE THIS AMENDMENT, THE
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE LENDERS AS FOLLOWS:


 


5.1.                              THE BORROWER IS DULY AUTHORIZED TO EXECUTE AND
DELIVER THIS AMENDMENT AND IS DULY AUTHORIZED TO PERFORM ITS OBLIGATIONS
HEREUNDER.


 


5.2.                              THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THIS AMENDMENT DO NOT AND WILL NOT (I) REQUIRE ANY CONSENT OR
APPROVAL OF ANY PERSON (OTHER THAN ANY CONSENT OR APPROVAL WHICH HAS BEEN
OBTAINED AND IS IN FULL FORCE AND EFFECT), (II) CONFLICT WITH (A) ANY PROVISION
OF LAW, (B) THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE
BORROWER OR (C) ANY AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY
JUDGMENT, ORDER OR DECREE, WHICH IS BINDING UPON THE BORROWER OR ANY OF ITS
PROPERTIES OR (III) REQUIRE, OR RESULT IN, THE CREATION OR IMPOSITION OF ANY
LIEN ON ANY ASSET OF THE BORROWER OTHER THAN LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT.


 


5.3.                              THIS AMENDMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING
ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF
EQUITY.


 


5.4.                              THE REPRESENTATIONS AND WARRANTIES IN THE LOAN
AGREEMENT AND OTHER AGREEMENTS (INCLUDING BUT NOT LIMITED TO SECTION 11 OF THE
LOAN AGREEMENT) ARE TRUE AND CORRECT WITH THE SAME EFFECT AS THOUGH MADE ON AND
AS OF THE DATE OF THIS AMENDMENT (EXCEPT TO THE EXTENT STATED TO RELATE TO A
SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE
TRUE AND CORRECT AS OF SUCH EARLIER DATE).

 

3

--------------------------------------------------------------------------------



 


5.5.                              EXCEPT FOR THE VIOLATIONS WAIVED PURSUANT TO
SECTION 3 OF THIS AMENDMENT, NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


6.                                       CONDITIONS TO AMENDMENT.  THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON THE SATISFACTION IN FULL OF ALL OF THE
FOLLOWING CONDITIONS PRECEDENT, EACH OF WHICH SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUISITE LENDERS:


 


6.1.                              AMENDMENT.  THE BORROWER AND THE REQUISITE
LENDERS SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT THIS
AMENDMENT.


 


6.2.                              AMENDMENT FEE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED $50,000.00 AS AND FOR A NONREFUNDABLE AMENDMENT FEE FOR THE PRO
RATA ACCOUNT OF THE LENDERS EXECUTING THIS AMENDMENT.


 


6.3.                              FEES AND EXPENSES.  THE BORROWER SHALL HAVE
PAID ALL OF THE ADMINISTRATIVE AGENT’S LEGAL FEES AND EXPENSES IN CONNECTION
WITH THIS AMENDMENT TO THE EXTENT INVOICED.


 


6.4.                              OTHER.  SUCH OTHER DOCUMENTS AS THE
ADMINISTRATIVE AGENT OR LENDER SHALL REASONABLY REQUEST.


 


7.                                       COSTS AND EXPENSES.  THE BORROWER SHALL
PAY OR REIMBURSE THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS AFTER DEMAND
FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS FEES)
INCURRED BY IT IN CONNECTION WITH THE PREPARATION, DELIVERY, ADMINISTRATION, AND
EXECUTION OF THIS AMENDMENT AND THE DOCUMENTATION AND TRANSACTIONS CONTEMPLATED
HEREBY.


 


8.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY FACSIMILE OR ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL COUNTERPART.


 


9.                                       HEADINGS.  THE HEADINGS AND CAPTIONS OF
THIS AMENDMENT ARE FOR THE PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


10.                                 APPLICABLE LAW.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
WITHOUT GIVING EFFECT TO ILLINOIS CHOICE OF LAW DOCTRINE.


 

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

Signature Pages Follow

 

4

--------------------------------------------------------------------------------


 

 

COBRA ELECTRONICS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Michael Smith

 

Name:

Michael Smith

 

Title:

Senior Vice President and CFO

 

 

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY, individually as a Lender and as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mitchell B. Rasky

 

Name:

Mitchell B. Rasky

 

Title:

Managing Director

 

 

 

 

 

 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul M. Mongeau

 

Name:

Paul M. Mongeau

 

Title:

Senior Vice President

 

Fourth Amendment Signature Page

 

--------------------------------------------------------------------------------
